Name: Council Decision 2011/867/CFSP of 20Ã December 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: Africa;  international affairs
 Date Published: 2011-12-22

 22.12.2011 EN Official Journal of the European Union L 341/56 COUNCIL DECISION 2011/867/CFSP of 20 December 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1), in order, inter alia, to implement United Nations Security Council Resolution (UNSCR) 1970 (2011). (2) On 23 March 2011, the Council adopted Decision 2011/178/CFSP (2) amending Decision 2011/137/CFSP in order to implement UNSCR 1973 (2011). (3) On 22 September 2011, the Council adopted Decision 2011/625/CFSP (3) amending Decision 2011/137/CFSP in order to implement UNSCR 2009 (2011). (4) On 10 November 2011, the Council adopted Decision 2011/729/CFSP (4) amending Decision 2011/137/CFSP in order to implement UNSCR 2016 (2011). (5) On 16 December 2011, the Security Council Committee established pursuant to UNSCR 1970 (2011), acting in accordance with paragraph 19 of UNSCR 2009(2011), decided to lift the designation relating to two entities. (6) Decision 2011/137/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6(1a) of Decision 2011/137/CFSP is hereby replaced by the following: 1a. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly by the: (a) Libyan Investment Authority; and (b) Libyan Africa Investment Portfolio, that are frozen as of 16 September 2011 shall remain frozen.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 53. (2) OJ L 78, 24.3.2011, p. 24. (3) OJ L 246, 23.9.2011, p. 30. (4) OJ L 293, 11.11.2011, p. 35.